     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9
10   Attorneys for Defendant
                                        UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
                                                SACRAMENTO DIVISION
13
14
                                                                 ) Case No. 2:18-cv-01737-EFB
     CYNTHIA A. SOKOLIK,                                         )
15
                                                                 ) JOINT STIPULATION AND PROPOSED
                        Plaintiff,                               ) ORDER FOR AN EXTENSION OF TIME
16
                                                                 )
              vs.                                                )
17
                                                                 )
18   NANCY A. BERRYHILL,                                         )
     Acting Commissioner of Social Security,                     )
19                                                               )
                                                                 )
                        Defendant.                               )
20
21
22            IT IS HEREBY STIPULATED, by and between the parties, through their respective

23   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary

24   Judgment be extended from January 22, 2019 to February 22, 2019. This is Defendant’s first

25   request for an extension of time to respond to Plaintiff’s Motion for Summary Judgment.

26            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s

27   counsel is currently responsible for two Social Security appellate cases before the United States

28   Court of Appeals for the Ninth Circuit, in addition to nine cases that require imminent briefing in



     Joint Stip. & Prop. Order for Ext.; 2:18-cv-01737-EFB   1
 1   the United States District Courts for the Eastern District, Northern District, and Southern District
 2   of California, and District of Nevada.
 3            Defendant’s counsel respectfully requests this additional time to expend the necessary
 4   time to review the 1,969-page record and to evaluate the issues Plaintiff raised, and to submit
 5   Defendant’s response for review by this Court.
 6            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 7   Scheduling Order shall be extended accordingly.
 8            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
 9
                                                             Respectfully submitted,
10
     Dated: January 22, 2019                                 /s/ Beatrice Na for Shellie Lott *
11                                                           (* As authorized via email on January 20, 2019)
                                                             SHELLIE LOTT
12
13                                                           Attorney for Plaintiff

14
15   Dated: January 22, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
16
                                                     By:     /s/ Beatrice Na
17                                                           BEATRICE NA
18                                                           Special Assistant United States Attorney
                                                             Attorneys for Defendant
19
20
                                                             ORDER
21
     APPROVED AND SO ORDERED.
22
23
     Dated: January 24, 2019                                 __________________________________
24                                                           THE HONORABLE EDMUND F. BRENNAN
                                                             United States Magistrate Judge
25
26
27
28


     Joint Stip. & Prop. Order for Ext.; 2:18-cv-01737-EFB   2
